Paterson, J.
(dissenting).
In this case, I have arrived at a conclusion at variance with the opinion of the court, and, for satisfactory reasons, shall vote to reverse throughout the decision below. I think the bill should be dismissed, because the circumstances disclosed by the evidence-are of such a nature as to warrant no person, who had advanced money to promote an enterprise of a character so peculiarly speculative, to demand an account, or require repayment. He took all the risks of a venture so much beyond that of ordinary business, .and upon failure is not entitled, on any principle of equity, to protection or redress. Judicial tribunals should not lend encouragement or countenance to investments so hazardous,, but leave the persons who engage in such schemes to settle and' adjust their own accounts, whether winners or losers.

jDeeree unanimously modified. -